Title: From George Washington to John Lewis, 8 December 1788
From: Washington, George
To: Lewis, John



Dear Sir,
Mount Vernon Decr 8th 1788.

The protested Bill sent me by my Nephew, is not the one I was wishing to be informed about and therefore I return it under this cover—The one I miss, was drawn by the Executors of William Armistead Esqr. in my favor for near ⟨£200⟩.
You should let me know what proposals you made to Mr Cowper; or, as you have left the matter with me to negotiate, I may act inconsistently therewith: and this I beg you will do before you set out on your Journey, for I am as much in want of Money as your fathers Estate can be, and therefore will gladly dispose of the Carolina Land, if even a tolerable good price can be had for it.
I heartily wish you a pleasant and prosperous Journey to Kentucke, and with compliments to Mrs Lewis am Dear Sir Your Most Obedt Servt

Go: Washington


P.S. Since writing the above, George informs me that you requested him to keep the Bill of Exchange he brought to me until your return lest any accident Should happen—for this reason it is not enclosed as mentioned above.

